Citation Nr: 0030820	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to the service-connected status post lumbar 
laminectomy with radiculopathy.

2.  Entitlement to a higher initial evaluation for duodenal 
ulcer, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1970.  These issues arises before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the San Juan, Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  The issues of 
entitlement to TDIU and entitlement to service connection for 
hypertension are the subjects of a remand immediately 
following this decision.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the issue of a higher initial evaluation 
for the service-connected duodenal ulcer has been obtained by 
the originating agency.

2.  The service-connected duodenal ulcer is currently 
manifested by no more than mild symptoms recurring no more 
than once or twice yearly.


CONCLUSION OF LAW

The criteria for an initial evaluation of greater than 10 
percent for the service-connected duodenal ulcer are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.114, Diagnostic Code 7305 
(1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Concerning the evaluation of the service-connected duodenal 
ulcer, the veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist him 
has been satisfied.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  In this case, service connection was granted 
for duodenal ulcer, as secondary to the service-connected 
status post laminectomy with radiculopathy, in an April 1999 
rating decision.  A 10 percent evaluation was assigned, 
effective in April 1998.  This evaluation has been confirmed 
and continued to the present.

The veteran contends that his symptoms are worse than 
originally evaluated, and that a higher initial evaluation is 
warranted therefor.  After consideration of the evidence, the 
Board finds that a higher initial evaluation is not 
warranted.

The initial, 10 percent, evaluation was assigned the 
veteran's duodenal ulcer under Diagnostic Code 7305.  Under 
this diagnostic code, a 10 percent evaluation contemplates 
mild symptoms, recurring once or twice yearly.  A 20 percent 
evaluation contemplates moderate symptoms with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration, or with continuous moderate 
manifestations.

December 1998 VA reports of examination for stomach and 
general medical show complaints of epigastric pain and severe 
heartburn aggravated by prescribed analgesics, particularly 
Motrin, and alleviated by prescribed H2 blockers, such as 
Pepcid, Zantac, and Prevacid-from which he achieves only 
partial relief.  The veteran reported having experienced 
melena and upper gastrointestinal bleeding in April 1998, at 
which time he was hospitalized and treated.  He further 
complained of occasional diarrhea alternating with 
constipation and reported 30 pounds weight loss in the last 
four months, but denied vomiting and history of any 
circulatory disturbances or hypoglycemic reaction after 
meals.  The examiner recorded objective observations of 
positive bowel sounds with soft, depressible abdomen without 
tenderness, visceromegaly, hepatomegaly or signs of anemia.  
The report shows diagnoses of gastric ulcer, active duodenal 
ulcer, and non-specific duodenitis.

VA treatment records, including hospital records, show that 
the veteran was hospitalized in April 1998 with complaints of 
upper gastrointestinal bleeding.  Results of an endoscopy 
then performed revealed findings of a recent hemorrhage in 
the stomach, small gastric ulcer of the antrum, medium-sized 
duodenal ulcer of the pyloric channel which was actively 
bleeding, and mucosal abnormalities in the duodenal bulb.  
The veteran was discharged as hemodynamically stable.  He was 
again hospitalized in August 1998 with complaints of 
shortness of breath.  Hospital records reflect a history of 
duodenal ulcer; but, during this hospitalization, no 
treatment was required for this condition.  Rather, physical 
examination revealed a soft abdomen without tenderness, 
masses, or organomegaly; and his only gastrointestinal 
complaint was constipation.

After consideration of the evidence, the Board finds that the 
criteria for an initial schedular rating of more than 10 
percent are not met for the service-connected duodenal ulcer.  
Specifically, the veteran complains of epigastric pain, 
heartburn, and alternating constipation and diarrhea.  
Nonetheless, the medical evidence shows that he experiences 
symptoms that are no more than mild, that appear to be well-
controlled with medications prescribed for the 
gastrointestinal condition and by changing medications 
prescribed to control pain; and that have not recurred to a 
degree requiring hospitalization since April 1998.  Moreover, 
the medical evidence shows that he has not complained of 
gastrointestinal bleeding or melena since his April 1998 
hospitalization.

This does not, however, necessarily preclude the granting of 
an increased rating for the veteran's service-connected 
duodenal ulcer.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exception or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an exception 
disability picture in this case.  The medical evidence of 
record does not show that the veteran requires frequent 
treatment for this disability.  He has required 
hospitalization, but the medical evidence demonstrates that 
he was hospitalized only once, and that the hospitalization 
was for four days.  The required medical treatment is 
therefore not of a level to render the schedular criteria 
inadequate.  In addition, the service-connected duodenal 
ulcer, alone, is not shown to be productive of marked 
impairment of the veteran's employment.  The evidence does 
not suggest that the impairment resulting solely from the 
service-connected duodenal ulcer warrants extra-schedular 
consideration.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question. 


ORDER

The claim for a higher initial evaluation for duodenal ulcer 
is denied.


REMAND

The Board notes that the regional office (RO) has not had the 
opportunity to apply Public Law No. 106-475, the Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096) 
to the claim for service connection for hypertension.  Under 
the terms of the Act and Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the RO should apply the provisions 
of the Act to this current claim.  

In addition, concerning the claim for TDIU, the Board notes 
that the RO attempted to request information concerning the 
veteran's employment and reasons for termination of 
employment with his last known employer, to no avail.  
However, the record reveals that the veteran's employer was 
misidentified on the "Request for Employment Information in 
Connection with Claim for Disability Benefits" (VA Form 21-
4192).  

In view of the foregoing, and to ensure that the VA has met 
its duty to assist the veteran in developing the facts 
pertinent to his claim and to ensure full compliance with due 
process requirements, this case is REMANDED to the RO for the 
following actions:

1.  The RO should again send a "Request 
for Employment Information in Connection 
with Claim for Disability Benefits (VA 
Form 21-4192) to the veteran or his last 
known employer. 

2.  The RO should take any other action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

3.  The RO should readjudicate the claim 
for TDIU.  

4.  The RO should readjudicate the claim 
for service connection for hypertension.

5.  If the decision as to TDIU or service 
connection for hypertension remains in 
any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The veteran need take no action until he is so informed.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  If an examination is scheduled, the 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


